 



Exhibit 10.3
The security represented by this certificate was originally issued on June 6,
2006, and has not been registered under the Securities Act of 1933, as amended.
The transfer of such security is subject to the conditions specified herein, and
the Company reserves the right to refuse the transfer of such security until
such conditions have been fulfilled with respect to such transfer. Upon written
request, a copy of such conditions shall be furnished by the Company to the
holder hereof without charge.
AETHER HOLDINGS, INC.
STOCK PURCHASE WARRANT

      Date of Issuance: June 6, 2006   Certificate No. W-00000171

          FOR VALUE RECEIVED, Aether Holdings, Inc., a Delaware corporation (the
“Company”), hereby grants to Jefferies & Company, Inc. or its registered assigns
(the “Registered Holder”) the right to purchase from the Company 440,000 shares
of the Company’s Common Stock at a price per share of $3.193 (as adjusted from
time to time in accordance herewith, the “Exercise Price”). Certain capitalized
terms used herein are defined in Section 8 hereof. The amount and kind of
securities obtainable pursuant to the rights granted hereunder and the purchase
price for such securities are subject to adjustment pursuant to the provisions
contained in this Warrant.
          This Warrant is subject to the following provisions:
    Section 1. Exercise or Exchange of Warrant.
          1A. Exercise Period. The Registered Holder may exercise, in whole or
in part the purchase rights represented by this Warrant at any time and from
time to time after the Date of Issuance to and including June 6, 2009 (the
“Exercise Period”).
          1B. Exercise or Exchange of Procedure.
          (i) This Warrant shall be deemed to have been exercised when the
Company has received all of the following items (the “Exercise Time”):
     (a) a completed Exercise Agreement, as described in paragraph 1C below,
executed by the Person exercising all or part of the purchase rights represented
by this Warrant (the “Purchaser”);
     (b) this Warrant or an affidavit of loss;
     (c) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit II hereto evidencing
the assignment of

 



--------------------------------------------------------------------------------



 



this Warrant to the Purchaser, in which case the Registered Holder shall have
complied with the provisions set forth in Section 9 hereof; and
     (d) a check payable to the Company in an amount equal to the product of the
Exercise Price multiplied by the number of shares of Common Stock being
purchased upon such exercise (the “Aggregate Exercise Price”).
          (ii) As an alternative to the exercise of this Warrant as provided in
paragraph 1B(i)(d) above, the holder of this Warrant may exchange all or part of
the purchase rights represented by this Warrant by surrendering this Warrant to
the Company, together with a written notice to the Company that the holder
thereof is exchanging the Warrant (or a portion thereof) for a number of shares
of Common Stock issuable upon such exercise of the Warrant, which when
multiplied by the Market Price of the Common Stock, is equal to the Aggregate
Exercise Price (and such withheld shares shall no longer be issuable under this
Warrant).
          (iii) Certificates for shares of Common Stock purchased upon exercise
of this Warrant shall be delivered by the Company to the Purchaser within three
business days after the date of the Exercise Time. No fractional shares of
Common Stock will be issued in connection with any exercise of this Warrant.
Unless this Warrant has expired or all of the purchase rights represented hereby
have been exercised, the Company shall prepare a new Warrant, substantially
identical hereto, representing the rights formerly represented by this Warrant
which have not expired or been exercised and shall, within such three
business-day period, deliver such new Warrant to the Person designated for
delivery in the Exercise Agreement.
          (iv) The Common Stock issuable upon the exercise of this Warrant shall
be deemed to have been issued to the Purchaser at the Exercise Time, and the
Purchaser shall be deemed for all purposes to have become the record holder of
such Common Stock at the Exercise Time.
          (v) The issuance of certificates for shares of Common Stock upon
exercise of this Warrant shall be made without charge to the Registered Holder
or the Purchaser for any issuance tax in respect thereof or other cost incurred
by the Company in connection with such exercise and the related issuance of
shares of Common Stock. Each share of Common Stock issuable upon exercise of
this Warrant shall, upon payment of the Exercise Price therefor, be fully paid
and nonassessable and free from all liens and charges with respect to the
issuance thereof. The Company shall pay any recording, filing, stamp or similar
tax which may be payable in respect of the preparation and delivery of such
certificates.
          (vi) The Company shall not close its books against the transfer of
this Warrant or of any share of Common Stock issued or issuable upon the
exercise of this Warrant in any manner which interferes with the timely exercise
of this Warrant. The Company shall from time to time take all such action as may
be necessary to assure that the par value per share of the unissued Common Stock
acquirable upon exercise of this Warrant is at all times equal to or less than
the Exercise Price then in effect.
          (vii) The Company shall assist and cooperate with any Registered
Holder or Purchaser required to make any governmental filings or obtain any
governmental approvals prior

2



--------------------------------------------------------------------------------



 



to or in connection with any exercise of this Warrant (including, without
limitation, making any filings required to be made by the Company).
          (viii) Notwithstanding any other provision hereof, if an exercise of
any portion of this Warrant is to be made in connection with a registered public
offering or the sale of the Company, the exercise of any portion of this Warrant
may, at the election of the holder hereof, be conditioned upon the consummation
of the public offering or sale of the Company in which case such exercise shall
not be deemed to be effective until the consummation of such transaction.
          (ix) The Company shall at all times reserve and keep available out of
its authorized but unissued shares of Common Stock solely for the purpose of
issuance upon the exercise of the Warrants, such number of shares of Common
Stock issuable upon the exercise of all outstanding Warrants. All shares of
Common Stock which are so issuable shall, when issued, be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges.
The Company shall take all such actions as may be necessary to assure that all
such shares of Common Stock may be so issued without violation of any applicable
law or governmental regulation or any requirements of any domestic securities
exchange upon which shares of Common Stock may be listed (except for official
notice of issuance which shall be immediately delivered by the Company upon each
such issuance). The Company shall not take any action which would cause the
number of authorized but unissued shares of Common Stock to be less than the
number of such shares required to be reserved hereunder for issuance upon
exercise of the Warrant.
          (x) Upon any exercise of this Warrant, during such time as the shares
of Common Stock issuable hereunder are not subject to an effective registration
statement under the Registration Rights Agreement, the Company may require
customary investment representations from the Registered Holder and the
Purchaser to assure that the issuance of the Common Stock hereunder shall not
require registration or qualification under the Securities Act or any state
securities laws.
          1C. Exercise Agreement. Upon any exercise of this Warrant, the
Exercise Agreement shall be substantially in the form set forth in Exhibit I
hereto.
     Section 2. Adjustment of Exercise Price and Number of Shares. In order to
prevent dilution of the rights granted under this Warrant, the Exercise Price
shall be subject to adjustment from time to time as provided in this Section 2,
and the number of shares of Common Stock obtainable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 2.
          2A. Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of shares of Common
Stock obtainable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the

3



--------------------------------------------------------------------------------



 



Exercise Price in effect immediately prior to such combination shall be
proportionately increased and the number of shares of Common Stock obtainable
upon exercise of this Warrant shall be proportionately decreased.
          2B. Reorganization, Reclassification, Consolidation, Merger or Sale.
Any recapitalization, reorganization, reclassification, consolidation, merger,
sale of all or substantially all of the Company’s assets or other transaction,
in each case which is effected in such a way that the holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as “Organic Change.” Prior to the consummation of any Organic Change,
the Company shall make appropriate provision (in form and substance satisfactory
to the Registered Holders of the Warrants representing a majority of the Common
Stock obtainable upon exercise of all Warrants then outstanding) to insure that
each of the Registered Holders of the Warrants shall thereafter have the right
to acquire and receive, in lieu of or addition to (as the case may be) the
shares of Common Stock immediately theretofore acquirable and receivable upon
the exercise of such holder’s Warrant, such shares of stock, securities or
assets as would have been issued or payable in such Organic Change (if the
holder had exercised this Warrant immediately prior to such Organic Change) with
respect to or in exchange for the shares of Common Stock immediately theretofore
acquirable and receivable upon exercise of such holder’s Warrant had such
Organic Change not taken place. In any such case, the Company shall make
appropriate provision (in form and substance satisfactory to the Registered
Holders of the Warrants representing a majority of the Common Stock obtainable
upon exercise of all Warrants then outstanding) with respect to such holders’
rights and interests to insure that the provisions of this Section 2 and
Sections 3 and 4 hereof shall thereafter be applicable to the Warrants
(including, in the case of any such consolidation, merger or sale in which the
successor entity or purchasing entity is other than the Company, an immediate
adjustment of the Exercise Price to the value for the Common Stock reflected by
the terms of such consolidation, merger or sale, and a corresponding immediate
adjustment in the number of shares of Common Stock acquirable and receivable
upon exercise of the Warrants, if the value so reflected is less than the
Exercise Price in effect immediately prior to such consolidation, merger or
sale). The Company shall not effect any such consolidation, merger or sale,
unless prior to the consummation thereof, the successor entity (if other than
the Company) resulting from consolidation or merger or the entity purchasing
such assets assumes by written instrument (in form and substance satisfactory to
the Registered Holders of Warrants representing a majority of the Common Stock
obtainable upon exercise of all of the Warrants then outstanding), the
obligation to deliver to each such holder such shares of stock, securities or
assets as, in accordance with the foregoing provisions, such holder may be
entitled to acquire.
          2C. Notices.
          (i) Promptly following any adjustment of the Exercise Price, the
Company shall give written notice thereof to the Registered Holder, setting
forth in reasonable detail and certifying the calculation of such adjustment.
          (ii) The Company shall give written notice to the Registered Holder at
least 20 days prior to the date on which the Company closes its books or takes a
record (A) with respect

4



--------------------------------------------------------------------------------



 




to any dividend or distribution upon the Common Stock, (B) with respect to any
pro rata subscription offer to holders of Common Stock or (C) for determining
rights to vote with respect to any Organic Change, dissolution or liquidation.
          (iii) The Company shall also give written notice to the Registered
Holders at least 20 days prior to the date on which any Organic Change,
dissolution or liquidation shall take place.
     Section 3. Liquidating Dividends. If the Company declares or pays a
dividend upon the Common Stock payable otherwise than in cash out of earnings or
earned surplus (determined in accordance with generally accepted accounting
principles, consistently applied) except for a stock dividend payable in shares
of Common Stock (a “Liquidating Dividend”), then the Company shall pay to the
Registered Holder of this Warrant at the time of payment thereof the Liquidating
Dividend which would have been paid to such Registered Holder on the Common
Stock had this Warrant been fully exercised immediately prior to the date on
which a record is taken for such Liquidating Dividend, or, if no record is
taken, the date as of which the record holders of Common Stock entitled to such
dividends are to be determined.
     Section 4. Other Dividends or Distributions. If the Company declares or
pays a dividend or other distribution upon the Common Stock in cash out of
earnings or earned surplus (determined in accordance with generally accepted
accounting principles, consistently applied) (a “Dividend or Distribution”),
then (a) such Dividend or Distribution shall be allocated proportionately to the
holders of outstanding Common Stock and holders of all Warrants as though all
Warrants (and, to the extent required by the terms thereof, any other warrants,
options or other rights to acquire shares of Common Stock) had been fully
exercised immediately prior to the date on which a record was taken for such
Dividend or Distribution, or, if no record was taken, the date as of which the
record holders of Common Stock entitled to such dividends or distributions were
determined, (b) except as otherwise provided in clause (c) hereof, the amount
allocable to the holders of Warrants shall be deposited by the Company in a
separate interest-bearing account concurrently with the payment of such Dividend
or Distribution to the holders of Common Stock and (c) the amount allocated to
the Warrants, plus all accrued interest thereon, shall be paid to each holder
promptly after each exercise of Warrants by such holder in the amount allocable
to the Warrant Stock obtained by such holder upon exercise of such Warrants, or
(c) upon written election of the Registered Holder on or before the date of
distribution of such Dividend, applied against the Exercise Price.
     Section 5. Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time shall make or issue, or fix a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
other than shares of Common Stock, then and in each such event provision shall
be made so that the Purchaser shall receive upon exercise of this Warrant in
addition to the number of shares of Common Stock receivable thereupon, the
amount of securities of the Company that it would have received had this Warrant
been exercised into Common Stock on the date of such event and had they
thereafter, during the period from the date of such event to and including the
exercise date, retained such securities receivable by them as

5



--------------------------------------------------------------------------------



 



aforesaid during such period, giving application to all adjustments called for
during such period under this Agreement with respect to the rights of the
Purchaser.
     Section 6. Adjustment for Reclassification, Exchange, or Substitution. If
the Common Stock issuable upon the exercise of this Warrant shall be changed
into the same or a different number of shares of any class or classes of stock,
whether by capital reorganization, reclassification, or otherwise (other than a
subdivision or combination of shares or stock dividend provided for above, or a
reorganization, merger, consolidation, or sale of assets provided for above),
then and in each such event the Purchaser shall have the right thereafter to
exercise this Warrant into the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of Common Stock into which
this Warrant might have been exercised immediately prior to such reorganization,
reclassification, or change, all subject to further adjustment as provided
herein.
     Section 7. Certificate of Adjustment. Upon the occurrence of each
adjustment or readjustment of the Exercise Price and number of Common Stock
obtainable upon the exercise of this Warrant pursuant to this Agreement, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Purchaser a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request at any time of the Purchaser, furnish or cause to be furnished
to such holder a similar certificate setting forth (i) such adjustments and
readjustments, (ii) the Exercise Price then in effect, and (iii) the number of
shares of Common Stock obtainable upon the exercise of this Warrant and the
amount, if any, of other property which then would be received upon the exercise
of this Warrant.
     Section 8. Definitions. The following terms have meanings set forth below:
          “Common Stock” means, collectively, the Company’s Common Stock, par
value $0.01 per share, and any capital stock of any class of the Company
hereafter authorized that is not limited to a fixed sum or percentage of par or
stated value in respect to the rights of the holders thereof to participate in
dividends or in the distribution of assets upon any liquidation, dissolution or
winding up of the Company.
          “Market Price” means as to any security the average of the closing
prices of such security’s sales on all domestic securities exchanges on which
such security may at the time be listed, or, if there have been no sales on any
such exchange on any day, the average of the highest bid and lowest asked prices
on all such exchanges at the end of such day, or, if on any day such security is
not so listed, the average of the representative bid and asked prices quoted in
the NASDAQ System as of 4:00 P.M., New York time, on such day, or, if on any day
such security is not quoted in the NASDAQ System, the average of the highest bid
and lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau, Incorporated, or any similar
successor organization, in each such case averaged over a period of 21 days
consisting of the day as of which “Market Price” is being determined and the 20
consecutive business days prior to such day; provided that if such security is
listed on any domestic securities exchange the term “business days” as used in
this sentence

6



--------------------------------------------------------------------------------



 




means business days on which such exchange is open for trading. If at any time
such security is not listed on any domestic securities exchange or quoted in the
NASDAQ System or the domestic over-the-counter market, the “Market Price” shall
be the fair value thereof determined jointly by the Company and the Registered
Holders of Warrants representing a majority of the Common Stock purchasable upon
exercise of all the Warrants then outstanding; provided that if such parties are
unable to reach agreement within a reasonable period of time, such fair value
shall be determined by an appraiser jointly selected by the Company and the
Registered Holders of Warrants representing a majority of the Common Stock
purchasable upon exercise of all the Warrants then outstanding. The
determination of such appraiser shall be final and binding on the Company and
the Registered Holders of the Warrants, and the fees and expenses of such
appraiser shall be paid by the Company.
          “Options” means any rights or options to subscribe for or purchase
Common Stock or Convertible Securities.
          “Person” means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
          “Registration Rights Agreement” means that certain Registration Rights
Agreement by and between the Company and the stockholders listed on exhibit A
thereto, dated the date hereof.
     Section 9. No Voting Rights; Limitations of Liability. This Warrant shall
not entitle the holder hereof to any voting rights or other rights as a
stockholder of the Company. No provision hereof, in the absence of affirmative
action by the Registered Holder to purchase Common Stock, and no enumeration
herein of the rights or privileges of the Registered Holder shall give rise to
any liability of such holder for the Exercise Price of Common Stock acquirable
by exercise hereof or as a stockholder of the Company.
     Section 10. Transfers of this Warrant. The Purchaser may not transfer this
Warrant or any portion thereof in any transaction other than transfers
(x) pursuant to an effective registration statement of the Company, (y) pursuant
to a transaction exempt from registration under Section 5 of the Securities Act
of 1933, as amended or (z) to an affiliate of the Purchaser, provided that any
transferee of the Purchaser under clause (z) of this Section 10 shall agree to
be bound by the provisions of this Agreement. Any person or entity that
purchases all or a portion of the Warrant shall be deemed a “Purchaser” for all
purposes hereunder, and shall have the same rights as the Purchaser under this
Agreement and under the Registration Rights Agreement.
     Section 11. Warrant Exchangeable for Different Denominations. This Warrant
is exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender. The date the Company initially issues this
Warrant shall be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly

7



--------------------------------------------------------------------------------



 



represented by this Warrant shall be issued. All Warrants representing portions
of the rights hereunder are referred to herein as the “Warrants.”
     Section 12. Replacement. Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Registered Holder shall be satisfactory) of
the ownership and the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company (provided that
if the holder is a financial institution or other institutional investor its own
agreement shall be satisfactory), or, in the case of any such mutilation upon
surrender of such certificate, the Company shall (at its expense) execute and
deliver in lieu of such certificate a new certificate of like kind representing
the same rights represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
     Section 13. Notices. Except as otherwise expressly provided herein, all
notices referred to in this Warrant shall be in writing and shall be delivered
personally, sent by reputable overnight courier service (charges prepaid) or
sent by registered or certified mail, return receipt requested, postage prepaid
and shall be deemed to have been given when so delivered, sent or deposited in
the U.S. Mail (i) to the Company, at its principal executive offices and (ii) to
the Registered Holder of this Warrant, at such holder’s address as it appears in
the records of the Company (unless otherwise indicated by any such holder).
     Section 14. Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Registered
Holders of Warrants representing a majority of the shares of Common Stock
obtainable upon exercise of the Warrants.
     Section 15. Descriptive Headings; Governing Law. The descriptive headings
of the several Sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. The corporation
laws of the State of Delaware shall govern all issues concerning the relative
rights of the Company and its stockholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal law of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware.
*  *  *  *  *

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Warrant to be signed
and attested by its duly authorized officers under its corporate seal and to be
dated the Date of Issuance hereof.

              AETHER HOLDINGS, INC.
 
       
 
  By:              
 
       
 
  Name:   David S. Oros
 
  Its:   Chief Executive Officer
 
       
Attest:
         
 
                 
David C. Reymann, Secretary
       

 



--------------------------------------------------------------------------------



 



EXHIBIT I
EXERCISE AGREEMENT

     
To:
  Dated:

          The undersigned, pursuant to the provisions set forth in the attached
Warrant (Certificate No. W-___), hereby agrees to subscribe for the purchase of
___ shares of the Common Stock covered by such Warrant and makes payment
herewith in full therefor at the price per share provided by such Warrant.

         
 
  Signature              
 
       
 
  Address              

 



--------------------------------------------------------------------------------



 



EXHIBIT II
ASSIGNMENT
          FOR VALUE RECEIVED, _______ hereby sells, assigns and transfers all of
the rights of the undersigned under the attached Warrant (Certificate No. W-___)
with respect to the number of shares of the Common Stock covered thereby set
forth below, unto:

          Names of Assignee   Address   No. of Shares
 
       

         
Dated:
  Signature                
 
                 
 
       
 
  Witness              

 